Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 07, 2021

The Court of Appeals hereby passes the following order:

A22A0638. ANTONIO BROWN v. THE STATE.

       In 1991, in a single plea hearing regarding two indictments, Antonio Brown
pleaded guilty to felony murder and other charges.1 In 2020, Brown filed in both
cases a single motion for an out-of-time appeal. The trial court denied the motion, and
Brown appeals.
       The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”), overruled in part on
other grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824
SE2d 265) (2019).



       1
       In the first indictment, Brown was charged with three counts of murder, three
counts of felony murder, and one count of armed robbery; he pleaded guilty to two
counts of felony murder and to the lesser-included offense of conspiracy to violate
the Georgia Controlled Substances Act. In the second indictment, Brown was charged
with one count of murder and one count of felony murder, and he pleaded guilty only
to the lesser-included offense of conspiracy to violate the Georgia Controlled
Substances Act. In both cases, the remaining charges were placed on the dead docket.
      Accordingly, Brown’s appeal is hereby TRANSFERRED to the Supreme Court
for disposition.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    12/07/2021
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                  , Clerk.